DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biasing member…to bias the first and second disks away from the hub and into friction engagement” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note, the Examiner does not suggest Applicant amend the drawings to reflect the subject matter not shown. See Specification Objection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed June 18, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not Regarding claim 19 (lines 13-14), the phrase “the biasing member…to bias the first and second disks away from the hub and into frictional engagement” is new matter. The disclosure sets forth the first disk is coupled to the gear and the second disk is coupled to the hub and the biasing member is between the hub and the gear. With this arrangement, there are no details as to how the biasing member biases the first and second disk away from the hub, when the second disk is coupled to the hub. There are further no details as to how the biasing member both biases the second disk away from the hub and into frictional engagement. Due to the lack of support provided in the disclosure, the subject matter is claim 19, lines 13-14, introduces new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 19 is objected to because of the following informalities: The phrase “drive force” should be “a drive force.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the specification objection above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 19, the phrase “a biasing member…to bias the first and second disks away from the hub and into frictional engagement” is indefinite. It is unclear how the biasing member permits the first and second disk to be biased away from the hub, when the second disk is coupled to the hub. It is further unclear how the first and second disk are both biased away from the hub and in frictional engagement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 7, 8-12, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 20050016001 to Griep et al. in view of US Patent No. 4,445,876 to Entrup.
In re claim 1, Griep teaches a reciprocating saw comprising: 
a housing assembly (14c); 
a motor (16c) positioned within the housing assembly, the motor including a pinion (18c); 
a drive mechanism (12) positioned within the housing assembly, the drive mechanism including a gear (26c) coupled to and driven by the pinion, a hub (30c) coupled to the gear for rotation with the gear, a spindle (22c) reciprocatable relative to the housing assembly, and a connecting rod (58c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled to the drive mechanism to selectively transmit drive force from the gear to the hub, the clutch assembly including 
a first disk (150) coupled to the gear (Para 0026), 
a second disk (162) coupled to the hub (Para 0026), 
a biasing member (178) positioned between the hub and the gear to bias the first and second disks into frictional engagement.
Regarding claims 1 and 10, Griep teaches a fastening device (Fig. 15), but there are no details provided with respect to the fastener. Griep does not teach a biasing member positioned between the hub and the first gear and a threaded fastener extending through the gear and 
Enthrup teaches in the art of slip clutches, a slip clutch (Fig. 1) having a biasing member (8) positioned between the hub (2) and the first disc (4). 
The biasing member, hub, and first disk structures of the slip clutch of Enthrup slightly differ from the pending application; however, 1) Greip teaches the biasing member, hub, gear, and disc structures as disclosed in the pending application and 2) the structures as taught by Enthrup are arranged as set forth by the claimed subject matter. Enthrup also teaches the principle operation of a slip clutch, which is the clutch will slip if the torque applied to it exceeds the torque transmitting capability of the pressure plate and friction discs as determined by the biasing force of the springs (8). The pending application has not set forth any criticality to the arrangement of the biasing member between the hub and the first disk. In fact, the functionality of clutch structures of Greip is the same functionality as disclosed in the pending application.
It would have been obvious to one having ordinary skill in the art at the time of invention to arrange the clutch of Greip with a biasing member between the hub and the first gear as taught by Enthrup to maintain proper slipping if the torque applied to it exceeds the torque transmitting capability of the pressure plates and the friction discs as determined by the biasing force of the Bellevill spring washers (Col. 3, lines 25-28, Enthrup). This permits minor wear and tear inside the transmission when the saw experiences sudden external forces during use.

Regarding claims 1, 10, and 19, Griep teaches a fastening device (Fig. 15), but there are no details provided with respect to the fastener. Griep does not teach a threaded fastener extending through the gear and threadably engaging the hub to couple the hub to the gear, wherein tightening the threaded fastener pulls the hub toward the gear to preload the biasing member.

It would have been obvious to one having ordinary skill in the art at the time of invention to provide the clutch arrangement of Griep with a threaded fastener, spring, and nut arrangement as taught by Enthrup to change the torque transmission capability on the friction clutch to any value below a maximum to prevent overloading the clutch and destruction of the transmission parts (Col. 3, lines 25-41).

	In re claim 2, modified Griep teaches the gear (26c) defines an opening, and wherein the hub (30c), the first disk (150), the second disk (162), and the biasing member are positioning within the opening.
In re claims 3 and 12, modified Griep wherein the hub (30c) abuts an inner face of the opening when the threaded fastener is tightened such that the biasing member is preloaded up to a predetermined amount (Col. 3, lines 25-41, Enthrup).
In re claims 6 and 15, modified Griep wherein the first disk includes a plurality of radially- outwardly projecting splines (154) that engage the gear to couple the first disk to the gear (Para 0026).
In re claims 7 and 16, modified Griep wherein the second disk (162) includes a plurality of radially- inwardly projecting splines (166) that engage the hub to couple the second disk to the hub (Para 0026).

In re claim 10, Griep teaches a drive mechanism for a reciprocating saw, the drive mechanism comprising: 
a motor (16c) including a pinion (18c); 
a gear (26c) coupled to and driven by the pinion; 
a hub (30c) coupled to the gear for rotation with the gear; 
a spindle reciprocatable relative to the motor; 
a connecting rod (22c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled between the gear and the hub to selectively transmit drive force from the gear to the hub, the clutch assembly including a first disk (150) coupled to the gear (Para 0026), a second disk (162) coupled to the hub (Para 0026), a biasing member (178) positioned between the hub and the gear and in contact with the hub to bias the first and second disks into frictional engagement.
Note, the term contact has been given its plain and ordinary meaning per Merriam Webster Dictionary, which means establishing of communication. It has been interpreted, the hub and hear are in communication with one another to bias the first and second disc into frictional engagement. 
In re claim 11, modified Griep wherein the gear (26c) defines an opening, and wherein the hub, the first disk, the second disk, and the biasing member are positioned within the opening (Para 0026).
In re claim 12, modified Griep wherein the hub (30c) abuts an inner face of the opening when the threaded fastener is tightened such that the biasing member is preloaded up to a predetermined amount (Col. 8, lines 11-29).

a housing assembly (14); 
a motor (16c) positioned within the housing assembly, the motor including a pinion (18c); 
a drive mechanism (Fig. 12) positioned within the housing assembly, the drive mechanism including a gear (26c) coupled to and driven by the pinion, a hub (30c) coupled to the gear for rotation with the gear, a spindle reciprocatable relative the housing assembly, and a  connecting rod (22c) extending between the hub and the spindle to transmit rotation of the hub into reciprocation of the spindle; and 
a clutch assembly (94) coupled to the drive mechanism to selectively transmit drive force from the gear to the hub, the clutch assembly including 
a first disk (150) coupled to the gear (Para 0026), 
a second disk (162) coupled to the hub (Para 0026), 
a biasing member (178) positioned between the hub and the gear to bias the first and second disks away from the hub and into frictional engagement.
	Note, claim above has been examined as best understood, per the claimed subject matter. The clutch assembly of Griep has the exact same structures and functionality as the clutch assembly of the pending application. Therefore, it has been interpreted, the biasing member of Griep functions to bias the first and second disk away from the hub and into frictional engagement. 

Regarding claims 8 and 17, Griep teaches a reciprocating saw having a slip clutch having a biasing member (178), but does not teach the biasing member is a Belleville washer.
Enthrup teaches a biasing member is a Belleville spring washer (8).
It would have been obvious to one having ordinary skill in the art at the time of invention as to provide Griep with a Belleville spring washer (spring washer) as taught by Enthrup which is merely an art recognized equivalent spring to maintain control of the frictional engagement .

Claims 4, 5, 13,and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Griep et al. in view of Enthrup, as applied to the above claims, and in further view of US Patent No. 5,335,746 to Betz.
In re claims 4 and 13, modified Griep teaches the biasing member, but does not teach the member is preloaded up to 175 in/lbs.
Betz teaches in the art of clutches, a slip clutch that has a preloaded spring. Betz teaches the preload affected by the springs is determined by the amount of required torque (Col. 5, lines 65-68; Col. 6, lines 1-14) and that the amount of preload in the clutch must be less than 25 ft/lbs (which encompasses values from 0-300 in/lbs, which is inclusive of the range of up to 175 in/lbs).
It would have been obvious to one having ordinary skill in the art at the time of invention to preload the spring of modified Griep to up to 175 in/lbs as taught by Betz to achieve the required amount of torque required to maintain the proper slippage between the friction disc to absorb impact and prevent damage of the internal elements of the saw (Para 0070, Griep).

In re claims 5 and 14, modified Griep teaches once the hub abuts the inner face of the opening, the threaded fastener is tightened to between 180 in/lbs and 225 in/lbs to secure the gear and hub together.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724